 
EXHIBIT 10.1
  
STOCKHOLDERS AGREEMENT
 
This STOCKHOLDERS AGREEMENT, dated as of May 10, 2010 (this “Agreement”), is
entered into by and among Jacksonville Bancorp, Inc., a Florida corporation
(“JBI”), Atlantic BancGroup, Inc., a Florida corporation (“ABI”), and each of
the stockholders of ABI, whose names appear on the signature pages hereto (each
a “Stockholder,” and together, the “Stockholders”).  Capitalized terms not
otherwise defined in this Agreement shall have meanings given to such terms in
the Merger Agreement.
 
WHEREAS, concurrently with the execution and delivery of this Agreement, JBI and
ABI are entering into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which (and on the terms and subject to the conditions set forth in
therein), among other things, ABI will merge with and into JBI (the “Merger”)
and each issued and outstanding share of common stock, par value $0.01 per
share, of ABI (the “Common Stock”) will be converted into the right to receive
the Merger consideration set forth in the Merger Agreement; and
 
WHEREAS, as of the date hereof, each Stockholder is the Beneficial Owner
(defined below) of such number of shares of Common Stock as is set forth by the
name of such Stockholder on the signature page hereto, and the Stockholders
collectively are the Beneficial Owners and record owners of, and have the sole
right to vote and dispose of, the aggregate number of shares of Common Stock set
forth on the signature page hereto (the “Owned Shares,” and together with any
shares of Common Stock of which any Stockholder acquires Beneficial Ownership
after the date hereof and prior to the termination hereof, whether upon purchase
or otherwise, are collectively referred to herein as the “Covered Shares”); and
 
WHEREAS, as an inducement and condition to entering into the Merger Agreement,
JBI has required that the Stockholders agree, and the Stockholders have agreed,
to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
VOTING AGREEMENT
 
Section 1.01      Agreement to Vote.  (a)  Each Stockholder undertakes that,
prior to any termination in accordance with Section 4.01 hereof, at such time as
ABI conducts a meeting of, or otherwise seeks a vote or consent of, its
stockholders in connection with the approval and adoption of the Merger
Agreement and the Merger (any such meeting or any adjournment thereof, or such
consent process, the “ABI Stockholders’ Meeting”), such Stockholder shall, and
shall cause its Affiliates to, vote or provide a consent (or cause to be voted
or to provide a consent) with respect to all Covered Shares Beneficially Owned
by such Stockholder or its Affiliates, as the case may be, and over which such
Stockholder or one of its Affiliates has voting power, in favor of the Merger
Agreement and the Merger and each of the other actions contemplated by the
Merger Agreement and this Agreement and actions required in furtherance thereof
and hereof.

 
 

--------------------------------------------------------------------------------

 

(b)    Without limiting the foregoing, it is understood that the obligations
under this Section 1.01 shall not be affected by any recommendation of the board
of directors of ABI as to the Merger at the time of any such meeting or consent
solicitation.
 
(c)     At any ABI Stockholders’ Meeting or at any adjournment thereof or in any
other circumstances upon which the vote, consent or other approval of ABI’s
stockholders is sought, each Stockholder shall, and shall cause its Affiliates
to, vote or provide a consent (or cause to be voted or to provide a consent)
with respect to all Covered Shares Beneficially Owned by such Stockholder or its
Affiliates, as the case may be, and over which such Stockholder or one of its
Affiliates has voting power, against (i) any Acquisition Proposal or Acquisition
Agreement, including, without limitation, any merger, consolidation or exchange
agreement or merger or exchange (other than the Merger Agreement),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by ABI, or
(ii) any amendment of ABI’s articles of incorporation or bylaws or other
proposal or transaction involving ABI, which amendment or other proposal or
transaction would in any manner delay, impede, frustrate, prevent or nullify the
Merger Agreement or the Merger (each of the foregoing in clause (i) or (ii)
above, a “Competing Transaction”).
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS
 
Each Stockholder, severally and not jointly, represents and warrants to JBI as
follows:
 
Section 2.01      Authority; Authorization.  (a)  Such Stockholder has all
requisite power and authority to execute and deliver this Agreement and to
perform such Stockholder’s obligations hereunder.
 
(b)    This Agreement has been duly and validly authorized, executed and
delivered by such Stockholder and, assuming the authorization, execution and
delivery of this Agreement by JBI and each other Stockholder party hereto,
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms.
 
(c)     If such Stockholder is married and the Owned Shares set forth by the
name of such Stockholder on the signature page hereto opposite such
Stockholder’s name constitute property owned jointly with Stockholders’ spouse,
this Agreement constitutes the valid and binding agreement of such Stockholder’s
spouse.  If this Agreement is being executed in a representative or fiduciary
capacity, the Person signing this Agreement has full power and authority to
enter into and perform this Agreement.
 
Section 2.02      Ownership of Securities.  (a)  Such Stockholder is, and at all
times during the term of this Agreement will be, the record and Beneficial Owner
of the Covered Shares set forth by the name of such Stockholder on the signature
page hereto, and such Stockholder has, and at all times during the term of this
Agreement will have, good and marketable title (which may include holding in
nominee or “street name”) to all such Covered Shares, free and clear of any Lien
and any other restriction (including any restriction on the right to vote or
otherwise dispose of the Covered Shares) other than as created by this
Agreement.

 
2

--------------------------------------------------------------------------------

 

(b)      Except for the Covered Shares set forth by the name of such Stockholder
on the signature page hereto, such Stockholder does not Beneficially Own any
shares of the capital stock of ABI.
 
(c)       For the purposes of this Agreement, the following terms shall have the
meanings assigned below:
 
(i)       “Beneficially Owned” or “Beneficial Ownership” has the meaning given
to such term in Rule 13d-3 under the Exchange Act (disregarding the phrase
“within 60 days” in paragraph (d)(1)(i) thereof).  Without limiting the
generality of the foregoing, a person shall be deemed to be the Beneficial Owner
of shares (A) which such person or any of its Affiliates or associates (as such
term is defined in Rule 12b-2 under the Exchange Act) beneficially owns,
directly or indirectly, (B) which such person or any of its Affiliates or
associates (as such term is defined in Rule 12b-2 of the Exchange Act) has,
directly or indirectly, (1) the right to acquire (whether such right is
exercisable immediately or subject only to the passage of time), pursuant to any
agreement, arrangement or understanding or upon the exercise of consideration
rights, exchange rights, warrants, options or otherwise, or (2) the right to
vote pursuant to any agreement, arrangement or understanding or (C) which are
beneficially owned, directly or indirectly, by any other persons with whom such
person or any of its Affiliates or associates has any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting or disposing of such
shares.
 
(ii)      “Beneficial Owner” means, with respect to any securities, a Person who
has Beneficial Ownership of such securities.
 
Section 2.03      Non-Contravention.  (a)  The execution and delivery of this
Agreement by such Stockholder does not, and the performance of this Agreement by
such Stockholder will not, (i) violate, conflict with, or result in the breach
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which such Stockholder
is a party or by which any of his properties (including the Covered Shares) may
be bound, or (ii) violate or conflict with or require any consent, approval, or
notice under, any Order or Law applicable to such Stockholder or by which any of
his respective properties may be bound.
 
(b)    There is no action pending or, to the knowledge of such Stockholder,
threatened against such Stockholder that questions the validity of this
Agreement or any action taken or to be taken by such Stockholder in connection
with this Agreement.

 
3

--------------------------------------------------------------------------------

 

(c)    Without limiting the generality of the foregoing, all proxies or
powers-of-attorney heretofore given by such Stockholder in respect of any of the
Owned Shares, if any, are not irrevocable and all such proxies and
powers-of-attorney have been properly revoked or are no longer in effect as of
the date hereof.
 
Section 2.04      Reliance by JBI.  Such Stockholder understands and
acknowledges that JBI is entering into the Merger Agreement in reliance upon
such Stockholder’s execution, delivery and performance of this Agreement.
 
Section 2.05      No Broker.  No broker, investment banker, financial adviser or
other Person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Stockholder in such
capacity.
 
ARTICLE III
  
COVENANTS
  
Section 3.01      No Solicitation.  Each of the Stockholders shall not and shall
cause its Affiliates not to directly or indirectly solicit, initiate or
encourage any inquiries or proposals from, discuss or negotiate with, or provide
any non-public information to, any Person relating to, or otherwise facilitate,
any Acquisition Proposal other than the Merger Agreement and the
Merger.  Nothing in this Section 3.01 shall prohibit a Stockholder from (i)
furnishing information (including non-public information) with respect to ABI to
any Person in connection with an Acquisition Proposal or (ii) participating in
negotiations with any Person regarding an Acquisition Proposal, as permitted
(but only as permitted) by Section 7.6 of the Merger Agreement.  In addition, no
Stockholder or any of its Affiliates shall, directly or indirectly, make any
proposal which constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal; provided that, nothing herein shall prevent a Stockholder
from presenting to the other stockholders of ABI an Acquisition Proposal
presented by any Person (other than such Stockholder or its Affiliates).
 
Section 3.02      Restrictions on Transfer and Proxies;
Non-Interference.  (a)  Each Stockholder undertakes that, except as contemplated
by this Agreement or the Merger Agreement, such Stockholder shall not and shall
cause its Affiliates not to (i) grant or agree to grant any proxy or
power-of-attorney with respect to any Covered Shares (except pursuant to this
Agreement), (ii) deposit any Covered Shares into a voting trust or enter into
any voting agreement or understanding with respect to any Covered Shares (except
pursuant to this Agreement) or (iii) Transfer or agree to Transfer any Covered
Shares other than with JBI’s prior written consent.  For purposes of this
Agreement, “Transfer” shall mean, with respect to a security, to offer, sell,
contract to sell, pledge or otherwise dispose of (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition of (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise)), directly or indirectly, any shares of
capital stock of ABI or any securities convertible into, or exercisable or
exchangeable for such capital stock, or publicly announce an intention to effect
any such transaction.

 
4

--------------------------------------------------------------------------------

 

(b)    Each Stockholder further agrees not to take any action that would or is
reasonably likely to (i) make any representation or warranty contained herein
untrue or incorrect in any material respect or (ii) have the effect of
preventing such Stockholder from performing its obligations under this
Agreement.
 
(c)    ABI agrees with, and covenants to, JBI that ABI shall not register the
transfer of any certificate representing any of the Covered Shares unless such
transfer is made to JBI or otherwise in compliance with this Agreement.  Each
Stockholder agrees that, upon the request of JBI, such Stockholder will tender
to ABI any and all certificates and instruments representing such Stockholder’s
Covered Shares and ABI will prominently inscribe upon such certificates the
following legend:
 
THE SHARES OF COMMON STOCK, $.01 PAR VALUE PER SHARE, OF ATLANTIC BANCGROUP,
INC. (THE “COMPANY”) REPRESENTED BY THIS CERTIFICATE OR HEREAFTER ACQUIRED IN
RESPECT OF SUCH SHARES ARE SUBJECT TO A STOCKHOLDERS AGREEMENT WITH JACKSONVILLE
BANCORP, INC. AND THE COMPANY DATED AS OF MAY 10, 2010, AND NONE OF SUCH SHARES,
NOR ANY INTEREST THEREIN MAY BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR
OTHERWISE TRANSFERRED OR DISPOSED OF, EXCEPT IN ACCORDANCE THEREWITH.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
COMPANY.”


Section 3.03      Dissenters’ Rights.  Each Stockholder agrees not to exercise
any dissenters’ or appraisal rights (including, without limitation, under any
set forth in Section 607.1301, et. seq., Florida Statutes) as to any shares of
capital stock of ABI which may arise with respect to the Merger.
 
Section 3.04      Stop Transfer.  Each Stockholder agrees that it shall not
request that ABI register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any Covered Shares, unless
such transfer is made in compliance with this Agreement.
 
Section 3.05      Further Assurances; Cooperation.  (a)  Each Stockholder,
without further consideration, will (provided that JBI is not in material breach
of the terms of the Merger Agreement), (i) use all reasonable efforts to
cooperate with JBI and ABI in furtherance of the transactions contemplated by
the Merger Agreement, (ii) promptly execute and deliver such additional
documents that may be reasonably necessary in furtherance of the transactions
contemplated by the Merger Agreement, and take such reasonable actions as are
necessary or appropriate to consummate such transactions and (iii) promptly
provide any information, and make all filings, reasonably requested by ABI for
any regulatory application or filing made or approval sought in connection with
such transactions (including filings with any Regulatory Authority).

 
5

--------------------------------------------------------------------------------

 

(b)   Each Stockholder hereby consents, and shall cause its Affiliates to
consent, to the publication and disclosure in the Proxy Statement and the S-4
Registration Statement (and, as and to the extent otherwise required by Law or
any Governmental Authority, in any other documents or communications provided by
JBI or ABI to any Governmental Authority or to securityholders of ABI or JBI) of
such Stockholder’s identity and Beneficial Ownership of the Covered Shares, the
nature of such Stockholder’s commitments, arrangements and understandings under
and relating to this Agreement and the Merger Agreement and any additional
requisite information regarding the relationship of such Stockholder and its
Affiliates with JBI and its Subsidiaries and/or ABI and its Subsidiaries.
 
ARTICLE IV
 
MISCELLANEOUS
  
Section 4.01      Termination.  This Agreement shall terminate and become null
and void upon the earlier of (a) the Effective Time and (b) the termination of
the Merger Agreement in accordance with its terms.  Any such termination shall
be without prejudice to liabilities arising hereunder before such termination.
 
Section 4.02      Stockholder Capacity.  Notwithstanding anything herein to the
contrary, each Stockholder has entered into this Agreement solely in such
Stockholder’s capacity as the Beneficial Owner of Covered Shares and, if
applicable, nothing herein shall limit or affect any actions taken or omitted to
be taken at any time by such Stockholder in his or her capacity as an officer or
director of ABI.
 
Section 4.03      Amendment; Waivers.  This Agreement may not be amended,
changed, supplemented, or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by the parties hereto;
provided, that JBI may waive compliance by any Stockholder with any
representation, agreement or condition otherwise required to be complied with by
such Stockholder under this Agreement or release such Stockholder from its
obligations under this Agreement, but any such waiver or release shall be
effective only if in writing and executed by JBI and only with respect to such
Stockholder.
 
Section 4.04      Expenses.  Subject to Section 4.10(c), all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses.
 
Section 4.05      Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

 
6

--------------------------------------------------------------------------------

 

(a)    if to any Stockholder:
 
c/o Atlantic BancGroup, Inc.
1315 South Third Street
Jacksonville Beach, Florida 32250
Attention: Barry W. Chandler, President and Chief Executive Officer
Facsimile: (904) 247-9402


with an additional copy (which shall not constitute notice) to:
 
Smith Hulsey & Busey
225 Water Street
Suite 1800
Jacksonville, FL 32202
Attention: John Smith, Esquire
Facsimile:  (904) 359-7708


(b)    if to ABI:
 
Atlantic BancGroup, Inc.
1315 South Third Street
Jacksonville Beach, Florida 32250
Attention: Barry W. Chandler, President and Chief Executive Officer
Facsimile: (904) 247-9402


with an additional copy (which shall not constitute notice) to:
 
Smith Hulsey & Busey
225 Water Street
Suite 1800
Jacksonville, FL 32202
Attention: John Smith, Esquire
Facsimile:  (904) 359-7708


(c)    if to JBI:
 
Jacksonville Bancorp, Inc.
100 North Laura Street
Jacksonville, Florida  32202
Attention:  Gilbert J. Pomar, III, President
Facsimile:  (904) 421-2050

 
7

--------------------------------------------------------------------------------

 

with an additional copy (which shall not constitute notice) to:
 
McGuireWoods LLP
Bank of America Tower
50 North Laura Street , Suite 3300
Jacksonville, Florida  32202
Attention:  Halcyon E. Skinner, Esquire
Facsimile:  (904) 360-6324


Section 4.06      Entire Agreement; Assignment.  This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.  Neither this
Agreement, nor any of the rights and obligations under this Agreement, shall be
transferred by any party without the prior written consent of the other parties
hereto; provided that JBI may transfer any of its rights and obligations to any
direct or indirect wholly-owned Subsidiary of JBI, but no such transfer shall
relieve JBI of its obligations hereunder.
 
Section 4.07      Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and permitted assigns.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.
 
Section 4.08      Severability.  Whenever possible, each provision or portion of
any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
Section 4.09      Specific Performance; Remedies.  Each of the Stockholders
acknowledges and agrees that in the event of any breach of this Agreement, JBI
would be irreparably and immediately harmed and could not be made whole by
monetary damages.  It is accordingly agreed that (a) each of the Stockholders
will waive, in any action for specific performance, the defense of adequacy of a
remedy at law, and (b) JBI shall be entitled, in addition to any other remedy to
which it may be entitled at law or in equity, to compel specific performance of
this Agreement.  All rights, powers and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any right, power or remedy thereof by
any party shall not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party; provided, however, JBI shall have no
right to consequential damages for any alleged breach of this Agreement by the
Stockholders.  The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
 

 
8

--------------------------------------------------------------------------------

 

Section 4.10      Governing Law; Jurisdiction.   (a)  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida,
without giving effect to the choice of law principles thereof.
 
(b)    Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of the courts of the State of Florida or the Federal courts of the
United States of America located in the State of Florida if any dispute arises
under this Agreement or any transaction contemplated by this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(iii) waives any right to trial by jury with respect to any action, suit or
proceeding related to or arising out of this Agreement or any transaction
contemplated by this Agreement, (iv) waives any objection to the laying of venue
of any action, suit or proceeding arising out of this Agreement or any
transaction contemplated hereby in any such court, (v) waives and agrees not to
plead or claim that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum and (vi) agrees that a final
judgment in any such action, suit or proceeding in any such court shall be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by applicable Law.
 
(c)    Notwithstanding any other provision in this Agreement, in the event of
any action arising out of or resulting from this Agreement, the prevailing party
shall be entitled to recover its costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection therewith.
 
Section 4.11      Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
 
Section 4.12      Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed to
constitute an original, but all of which together shall constitute one and the
same instrument.
 
[SIGNATURE PAGES FOLLOW]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the day and year first above written.
 
JACKSONVILLE BANCORP, INC.
   
By: 
/s/ Gilbert J. Pomar, III
 
Name:  Gilbert J. Pomar, III
 
Title:    President
   
ATLANTIC BANCGROUP, INC.
   
By:
/s/ Barry W. Chandler
 
Name:  Barry W. Chandler
 
Title:    President and Chief Executive Officer

 
[SIGNATURE PAGE FOR STOCKHOLDERS FOLLOWS]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the day and year first above written.
 
STOCKHOLDERS OF ATLANTIC BANCGROUP, INC.:
 


/s/ Dr. Frank J. Cervone
 
/s/ Gordon K. Watson
Name: Dr. Frank J. Cervone
Shares of Common Stock Beneficially Owned   (excluding shares issuable upon
exercise of  options):  14,740
Shares of Common Stock subject to
options:  -0-
 
Name: Gordon K. Watson
Shares of Common Stock Beneficially Owned   (excluding shares issuable upon
exercise of  options):  80,000
Shares of Common Stock subject to
options:  -0-
     
/s/ Barry W. Chandler
 
/s/ Dr. Conrad L. Williams
Name:  Barry W. Chandler
Shares of Common Stock Beneficially Owned   (excluding shares issuable upon
exercise of  options):  16,000
Shares of Common Stock subject to
options:  -0-
 
Name:  Dr. Conrad L. Williams
Shares of Common Stock Beneficially Owned   (excluding shares issuable upon
exercise of  options):  6,120
Shares of Common Stock subject to
options:  -0-
     
/s/ Donald F. Glisson, Jr.
 
/s/ Dennis M. Wolfson
Name:  Donald F. Glisson, Jr.
Shares of Common Stock Beneficially Owned   (excluding shares issuable upon
exercise of  options):  51,451
Shares of Common Stock subject to
options:  -0-
 
Name: Dennis M. Wolfson
Shares of Common Stock Beneficially Owned   (excluding shares issuable upon
exercise of  options):  13,000
Shares of Common Stock subject to
options:  -0-


 
11

--------------------------------------------------------------------------------

 
